COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-275-CV
 
 
IN RE ROBERT E. RAGLAND                                                     RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and is of the
opinion that relief should be denied because relator has an adequate remedy by
appeal.  Accordingly, relator's petition
for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL A: 
CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.
 
DELIVERED: 
August 24, 2006




    [1]See
Tex. R. App. P. 47.4.